UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-5204




In Re:       ORAN T. DAVIS,

                                                           Petitioner.



                   On Petition for Writ of Mandamus
                            (No. CR-02-251)


Submitted:    January 19, 2005              Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oran T. Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Oran T. Davis petitions for writ of mandamus.         He seeks

an order directing the district court “to abide by its lawful

discretion.” Mandamus relief is available only when the petitioner

has a clear right to the relief sought.       See In re First Fed. Sav.

& Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).         Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Davis is not available by way of

mandamus.   Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -